In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00405-CV
     ___________________________

  IN THE INTEREST OF R.W., A CHILD



  On Appeal from the 415th District Court
          Parker County, Texas
       Trial Court No. CV17-0924


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
   Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

       Pro se Appellant L.A.W. and Appellee L.M.W. were named R.W.’s joint

managing conservators in their 2018 divorce decree. Two years later, L.A.W. filed a

petition to modify the parent–child relationship, and L.M.W. filed a counterpetition.

The trial court has entered temporary orders in the modification suit but has not yet

held a final trial. L.A.W. admits in her reply brief that “[a] final hearing has not been

held in the suit to modify the parent–child relationship.” She states that she is seeking

an interlocutory appeal of the trial court’s temporary orders. 1

       Such temporary orders are not subject to interlocutory appeal. See Tex. Fam.

Code Ann. § 105.001(e); In re J.W.L., 291 S.W.3d 79, 83 (Tex. App.—Fort Worth

2009, orig. proceeding [mand. denied]) (“Generally, Texas appellate courts only have

appellate jurisdiction over appeals from final judgments unless a statute specifically

allows a particular type of interlocutory appeal.”); see also In re Derzapf, 219 S.W.3d 327,

335 (Tex. 2007) (orig. proceeding); In re Berryman, 629 S.W.3d 453, 457 (Tex. App.—

Tyler 2020, orig. proceeding). Accordingly, we dismiss the appeal for want of

jurisdiction.




       1
        Although we usually give an appellant ten days to explain how we have
jurisdiction over an appeal when it appears that she is attempting to bring an
impermissible interlocutory appeal, we do not think further explanation is necessary
here because L.A.W. has specifically stated that she is attempting to bring an
interlocutory appeal of the trial court’s temporary orders.


                                             2
                                  /s/ Elizabeth Kerr
                                  Elizabeth Kerr
                                  Justice

Delivered: November 4, 2021




                              3